DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment, including Terminal Disclaimer filed on August 31, 2022 is acknowledged. 
2.2.   Claims 1-23 have been canceled. Claims 24-44 are active. 
2.3.	No amendments have been made to Claims 24-44. Therefore, no New Matter has been added.
Terminal Disclaimer
3.1.	The terminal disclaimer filed on August 31, 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,875,959  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.2.	Therefore, previously made ODP Rejection has been overcome.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
4.	Applicant’s claimed subject matter directed to specific class of aliphatic  polycarbonates, obtained by reaction of Cyclohexene dioxide  and/or  Limonene dioxide  with carbon dioxide, wherein in final polymer, has  at least one  Radical X ( see Claim 1) attached to  aliphatic cyclohexane ring. 
Similar polycarbonates are known in the art ( see Cherian et al WO 2011/163133;  Coates et al WO 2009/025850 , LA Pointe US 2011/02572296 see IDS filed on August 20, 2020 and also  Martin, Hauenstein and Li  - cited by Examiner on PTO -892 ).  However, no Prior art of Record disclose all the structural features ( as Radical  X  – see Claim 1)  have been found. Note that Reference cited on IDS filed August 20, 2020 - Stober or Li  are publication of the Applicant and do not qualify as  Prior art.  Therefore, Claims 24-44 are allowed as indicated in preceding Office action mailed to Applicant on July 28, 2022.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765